Citation Nr: 0110808	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  01-02 320	)	DATE
	)
	)


THE ISSUE

Whether the October 1981, February 1984, and January 1986 
decisions of the Board of Veterans' Appeals denying service 
connection for a urethral stricture and residuals of burns 
should be revised or reversed on the grounds of clear and 
unmistakable error.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party filed in February 2001 
alleging clear and unmistakable error in the Board's 
decisions dated in October 1981, February 1984 and January 
1986.



FINDINGS OF FACT

1.  In the October 1981 decision, the Board determined that 
the veteran's urethral stricture and burn residuals had pre-
existed his brief period of service, and neither disability 
had been permanently aggravated by that service.  
Consequently, the Board found that there was no legal basis 
upon which to grant the service connection claim.  

2.  In the February 1984 and January 1986 decisions, the 
Board determined that additional evidence submitted since 
October 1981 failed to demonstrate increased pathology of the 
preservice disabilities; consequently new and material 
evidence had not been received to reopen the previously 
denied claims of entitlement to service connection for 
urethral stricture and burn residuals.  

3.  The Board's decisions of October 1981, February 1984, and 
January 1986 were supported by evidence then of record, and 
it is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.


CONCLUSION OF LAW

The Board's decisions of October 1981, February 1984, and 
January 1986 were not clearly and unmistakably erroneous as 
to the denial of service connection for urethral stricture 
and burn residuals.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 
C.F.R. §§ 20.1400 - 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1981, the Board entered a decision to deny the 
moving party's attempt to reopen previously denied claims of 
entitlement to service connection for urethral stricture and 
burn residuals.  The Board noted that the agency of original 
jurisdiction had denied the claims in August 1953 on the 
basis that the veteran's service had not permanently 
aggravated his preexisting disabilities.  At the time of the 
October 1981 decision, the existence of the moving party's 
urethral stricture due to trauma and burn scars prior to his 
service was not in dispute.  The Board reviewed the entire 
record, including the evidence of record at the time of the 
final rating decision in 1953, and all evidence subsequently 
added to the record to include testimony presented at a 
personal hearing; the Board found that the service medical 
records indicated that his symptoms appeared to become 
acutely manifest upon exertional activity and to subside upon 
the assumption of more sedentary endeavors.  Furthermore, 
there was no post service objective clinical evidence to 
suggest that the preexisting disabilities were aggravated 
during service.  Thus, the Board concluded that the 1953 
rating decision was free of clear and unmistakable error and 
that there was no new factual basis for establishing service 
connection for stricture, urethra or for the residuals of 
burns.

In the February 1984 decision, the Board reviewed the 
evidence that was of record at the time of the prior October 
1981 Board decision, as well as all evidence subsequently 
added to the record, which included additional testimony 
presented at a personal hearing.  The Board found that 
additional evidence added to the record since the final Board 
decision of October 1981, failed to demonstrate increased 
pathology of the preservice disabilities; consequently, the 
new evidence of record did not materially change the 
evidentiary foundation upon which the prior decision was 
predicated.  Thus, entitlement to service connection for 
stricture, urethra, and residuals of burns remained denied.

In the January 1986 decision, the Board again reviewed the 
evidence that was of record at the time of its earlier 
decisions in October 1981 and February 1984, as well as all 
evidence subsequently added to the record.  The Board found 
that the newly submitted evidence established a childhood 
history of burns and of trauma to the urethra.  However, the 
newly submitted evidence did not include medical evidence of 
an aggravation in service.  Specifically, the Board found 
that the newly submitted evidence did not show that urethral 
stricture or residuals of burns increased in severity in 
service.  The veteran's claims were again denied.  

In November 1999, the moving party filed a request for review 
of the Board's October 1981, February 1984, and January 1986 
decisions, with regard to the denial of service connection 
for urethral stricture and burn residuals, on the grounds of 
clear and unmistakable error.  He indicated that the Board in 
each decision had not "fairly and justly reviewed" the 
service medical records then of record.  He argued that if 
the Board had done so, it would have found that his pre-
existing urethral stricture and burn residual disabilities 
increased in severity during his period of active duty 
service.  The moving party further argued that 
"Administrative Procedures & Rules were violated" in not 
finding that his pre-existing urethral stricture and burn 
residuals were aggravated by his period of service.

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has failed to provide a basis 
for his conclusion that the Board's October 1981, February 
1984, and January 1986 decisions contained CUE other than, at 
best, to raise previous contentions regarding the way the 
Board evaluated the evidence.  As stated by the Court, for 
CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Written argument submitted by the moving party essentially 
disagrees with how the facts were weighed and evaluated by 
the Board in October 1981, February 1984, and again in 
January 1986.  Specifically, the moving party argues that the 
Board did not properly interpret statements contained in his 
service entrance examination report and service treatment 
records.  Putting aside for the moment that it is the 
fundamental role of the Board to consider and accord 
evidentiary weight to the individual facts presented, the 
Board finds that the moving party's allegations represent a 
disagreement as to the evaluation of the evidence, and is a 
specified example of a situation that is not CUE.  38 C.F.R. 
§ 20.1403(d)(3) notes that a disagreement as to how the facts 
were weighed or evaluated does not constitute CUE.  Clearly, 
the moving party has not alleged the existence of an error in 
the October 1981, February 1984, or January 1986 Board 
decisions that is "undebatable" nor of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made."  Russell, 3 Vet. App. at 313-14.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

After review of the evidence of record, the Board concludes 
that the moving party has not set forth specific allegations 
of error, of either fact or law, in the October 1981, 
February 1984, or January 1986 decision by the Board to deny 
service connection for urethral stricture and burn residuals 
that would lead one to conclude that any such error was 
undebatable.  Accordingly, in the absence of any additional 
allegations, the motion is denied. 

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  It 
is noted that the Board's development letters to the veteran 
specifically set forth the criteria and evidence necessary to 
establish a meritorious claim of Board CUE.  Therefore, 
further assistance or development of this claim is not 
required.


ORDER

The motion alleging clear and unmistakable error in the 
Board's October 1981, February 1984, and January 1986 
decisions, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 




